Opinion filed November 17,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00222-CV
                                                    __________
 
                            IN
THE MATTER OF F.D.L., A CHILD

 
                                  On
Appeal from the County Court at Law
 
                                                          Midland
County, Texas
 
                                                     Trial
Court Cause No. J06219
 

 
                                            M
E M O R A N D U M    O P I N I O N
            This is an appeal from a finding that F.D.L. engaged in delinquent conduct.  F.L. is
the child’s father and joint managing conservator.  With the assistance of the
child’s retained counsel, he filed a notice of appeal on behalf of the child. 
F.L. has now filed a motion to dismiss the appeal pursuant to Tex. R. App. P. 42.2 wherein he seeks
to withdraw his notice of appeal and dismiss the appeal.  The child’s retained counsel also signed the motion to
dismiss the appeal.
            We note that Rule 42.2 is the rule governing the dismissal of criminal
appeals.  Appeals in juvenile proceedings are governed by the appellate rules
for civil appeals.  See Tex. Fam.
Code Ann. § 56.01(b) (West Supp. 2011).  Thus, Tex. R. App. P. 42.1 applies.  F.L.’s motion complies with
Rule 42.1(a)(1).  Accordingly, the motion is granted.
The notice of appeal is
withdrawn, and the appeal is dismissed.
 
 
                                                                                                PER
CURIAM
 
November 17,
2011
Panel consists of:  Wright, C.J.,
McCall, J., and Hill, J.[1]




[1]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.